DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 12/09/2020, in which claims 1, 6, 8, 13, 15, and 20 have been amended. Thus, claims 1, 5-8, 12-15, and 19-21 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 12-15, and 19-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of funds report generation without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES
Claim 15 is directed to a system comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, which performs a series of steps, e.g., receiving, by one or more processors of a regulatory member of a blockchain, a fund flow report generation request from a target member associated with the blockchain comprising a report template; obtaining, by the one or more processors from a database of the blockchain, fund flow data associated with the target member from the blockchain; obtaining, by the one or more processors from the target member, detailed data associated with the fund flow corresponding to the first digest data; applying, by the one or more processors, the hash algorithm to the detailed data associated with the fund flow to obtain second digest data; determining, by the one or more processors, that the fund flow data associated with the target member is valid-by comparing the second digest data with the first digest data; determining, by the one or more processors, based on the plurality of parameters of the report template, data corresponding to the plurality of parameters in the fund flow data associated with the target member; entering, by the one or more processors, the data corresponding to the parameters into the report template to generate a fund flow report of the target member; and pushing, by the one or more processors, the fund flow report to the target member. These series of steps describe the abstract idea of funds report generation (with the exception of the italicized terms above), correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., one or more computer(s), one or more processor(s), database, blockchain, hash algorithm, and one or more computer memory devices do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 1: YES
This judicial exception is not integrated into a practical application because the additional limitations of one or more computer(s), one or more processor(s), database, blockchain, hash algorithm, and one or more computer memory devices are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one or more computer(s), one or more processor(s), database, blockchain, hash algorithm, and one or more computer memory devices limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 8; and hence claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 5-7, 12-14, and 19-21 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12-15, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, and 19-27 of copending Application No. 16/251, 648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a fund flow report generation request is received from a target member associated with a blockchain; fund flow data associated with the target member is obtained from the blockchain; and data corresponding to the parameter in the obtained fund flow data is determined through matching. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments 
With respect to the 35 U.S.C. 102/103 rejection of claims 1, 5-8, 12-15, and 19-21, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 12/09/2020.
Applicant's arguments filed and dated 12/09/2020 have been fully considered but are not persuasive due to the following reasons:
As presented above, claims 1, 5-8, 12-15, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, and 19-27 of copending Application No. 16/251, 648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a fund flow report generation request is received from a target member associated with a blockchain; fund flow data associated with the target member is obtained from the blockchain; and data corresponding to the parameter in the obtained fund flow data is determined through matching. Hence, Examiner respectfully declines Applicant’s request to withdraw the provisionally rejected claims 1, 5-8, 12-15, and 19-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, and 19-27  of copending Application No. 16/251,648. 
With respect to the rejection of claims 1, 5-8, 12-15, and 19-21 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
Applicant asserts that “the claims are directed to patentable subject matter and withdrawal of the rejection under 35 USC 101 is requested.” Examiner respectfully disagrees. Examiner respectfully notes that under Step 2A-Prong 1, Examiner has considered each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined 
Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 5-8, 12-15, and 19-21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Lee (U.S. Patent Application Publication No. US2019/0164150-A1) “Using Blockchain Ledger for Selectively Allocating Transactions to User Accounts”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693